IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 279 EAL 2018
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
DANIEL LUCAS,                               :
                                            :
                    Petitioner              :


                                         ORDER



PER CURIAM

      AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

and Application for Relief are DENIED.